Citation Nr: 0710662	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-28 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain prior to June 20, 2002.  

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain from June 20, 2002.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran served on active duty from March 1972 to 
September 1975. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In that rating decision, the RO granted an 
increased rating from 10 percent to 20 percent for the 
veteran's service-connected lumbosacral strain effective 
May 1, 2000.  The veteran disagreed with the 20 percent 
rating, and he also disagreed with that part of a 
February 2003 rating decision in which the RO denied an 
increased rating for his service-connected anxiety disorder 
with depressive features, rated as 30 percent disabling.  The 
veteran perfected his appeal as to those increased rating 
claims.  

In a decision dated in December 2005, the Board denied an 
increased rating for anxiety neurosis with depressive 
features.  At the same time, the Board remanded the claim for 
an increased rating for lumbosacral strain for additional 
development.  While that issue was in remand status, the VA 
Appeals Resource Center in Huntington, West Virginia, granted 
an increased rating for lumbosacral strain from 20 percent 
to 40 percent effective June 20, 2002.  The case has now been 
returned to the Board, and the issues on appeal are 
entitlement to a rating in excess of 20 percent for 
lumbosacral strain prior to June 20, 2002, and entitlement to 
a rating in excess of 40 percent for lumbosacral strain from 
June 20, 2002.  

As was noted by the Board in December 2005, in his 
Substantive Appeal (VA Form 9) received by the RO in 
September 2003, the veteran indicated that he wanted a 
personal hearing before a Board Member (Veterans Law Judge) 
at the RO.  In August 2005, the RO sent the veteran two 
letters with notice of the hearing date set for 
September 2005, but the original inside address on each was 
incorrect.  It appears, however, the second letter was resent 
to the correct address.  In that letter, the RO explained to 
the veteran that if he did not appear for that hearing or 
file a motion for a new Board hearing date following a 
failure to appear for the hearing, the case would be 
processed as if the hearing request had been withdrawn.  The 
veteran failed to report for the hearing and did not file a 
motion for a new hearing date.  

On a VA Form 21-4138, Statement in Support of Claim, received 
at the RO in October 2002, the veteran initiated his 
increased rating claim for his service-connected psychiatric 
disability and discussed his back disability.  At that time 
he said he was now required to have a wheelchair and was 
unable to work.  The RO responded to the veteran in a letter 
dated in October 2002 and noted that he had indicated he was 
unable to work.  In its letter, the RO provided the veteran 
notice of the information and evidence needed to establish 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.  The 
RO explained to the veteran that if he was claiming 
unemployability due to his service-connected disabilities, he 
should complete and return the enclosed VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  The RO further explained that if it did not 
receive the form, it would not process a claim for 
unemployability.  There is no indication that the veteran has 
filed a VA Form 21-8940, and the matter of a total rating 
based on unemployability due to service-connected 
disabilities is not before the Board.  



FINDINGS OF FACT

1.  Prior to June 20, 2002, the veteran's service-connected 
lumbosacral strain was manifested primarily by limitation of 
motion of the lumbar spine with muscle spasm and complaints 
of pain; flexion was, at worst, limited to 45 degrees.  

2.  From June 20, 2002, the veteran's service-connected 
lumbosacral strain has been manifested primarily by 
limitation of motion of the lumbar spine with paraspinal 
muscle tenderness and spasm with complaints of continuing 
back pain exacerbated by bending, reaching, and lifting; 
flexion has, at worst, been limited to 30 degrees, and 
extension has, at worst, been limited to 10 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbosacral strain prior to June 20, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.59 (2006).  

2.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain from June 20, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, effective September 23, 2002; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243, effective 
September 26, 2003; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter to the veteran dated in October 2002, the RO 
explained that the evidence required to substantiate his 
claim for a higher rating for his service-connected lumbar 
strain was evidence showing that his service-connected 
disability had increased in severity such that current 
symptomatology more closely approximated the rating schedule 
criteria for the next higher evaluation.  The RO told the 
veteran this was usually shown by recent medical records and 
that it would get any VA medical records or other medical 
treatment records he identified.  The RO also told the 
veteran that he could submit his own statement or statements 
from other people describing his physical disability or 
symptoms and it would review this evidence to see if it 
showed his disability worsened or increased in severity.  

In the October 2002 letter, the RO notified the veteran of 
what evidence it had obtained and would obtain and notified 
him of what evidence he should submit.  The RO explained that 
VA was responsible for getting relevant records from any 
Federal agency and that on his behalf VA would make 
reasonable efforts to get other relevant records he 
identified and for which he supplied appropriate release 
authorizations.  The RO requested that the veteran let it 
know if there was any other evidence or information that he 
thought would support his claim.  The RO told the veteran 
that if there were additional records, he could send them and 
that he could help with his claim by getting the information 
or evidence of which he was aware and sending it directly to 
the RO.   The RO specifically requested that the veteran 
complete and return a release authorization for records from 
Memorial Hospital pertaining to his back.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received timely notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his increased rating claim but did 
not provide notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided to the veteran on the latter element the Board finds 
no prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where Board addresses question not addressed by agency of 
original jurisdiction, Board must consider whether veteran 
has been prejudiced thereby).  In this case, the 
preponderance of the evidence is against an increased rating 
for the veteran's service-connected low back disability, 
rendering moot any question as to effective date.  

Finally, all pertinent VA treatment records have been 
obtained and made a part of the veteran's claims folder, and 
the veteran has been provided multiple VA examinations.  The 
veteran has identified no other medical records or evidence, 
and the Board notes that he did not respond to the request 
for release authorization for records from Memorial Hospital 
first made in the October 2002 RO letter and repeated in a 
letter sent to him by the VA Appeals Management Center in 
January 2006.  VA has made all reasonable efforts to assist 
the veteran in the development of his increased rating claim, 
and in these circumstances, there is no duty to provide 
another examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Disability ratings-in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2006).  Ratings for service-
connected disabilities are determined by comparing the 
symptoms the veteran is presently experiencing with the 
various criteria set forth in the Rating Schedule.  

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2006).  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis or for those not fully supported by 
clinical and laboratory findings.  Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The veteran's service medical records show that he was seen 
on multiple occasions with complaints of low back pain.  
X-rays in December 1973 showed scoliosis, and the veteran was 
started on heat packs and Williams's flexion exercises.  In 
January 1974 he was given a 30-day limited-duty profile 
because of chronic lumbosacral strain.  In January 1975, he 
strained his low back secondary to moving a beer keg, and in 
May 1975, he slipped and fell while mowing grass on a 
hillside.  At that time, there was tenderness over the 
lumbosacral spine, and medication was prescribed.  

At a VA examination in January 1976, the veteran complained 
of low back pain with bending, lifting, or straining, which 
he said was partially relieved with rest, limitation of 
activity, application of heat, and mild analgesics.  
Examination revealed mild tenderness over the lumbar spine, 
and there was mild pain and slight muscle spasm on motion of 
the lumbar spine in any direction, chiefly at the extremes of 
motion and chiefly in forward flexion.  The impression was 
chronic, mild lumbosacral strain.  The RO in St. Petersburg, 
Florida, granted service connection for lumbosacral strain 
and assigned a 10 percent rating effective the day following 
the veteran's separation from service in September 1975, and 
the 10 percent rating was continued by the Medical and 
Regional Office Center in Fort Harrison, Montana, in 
September 1983. 

In September 2001, the veteran filed his current increased 
rating claim stating his back condition had worsened.  In a 
rating decision dated in June 2002, the Denver RO considered 
VA outpatient records dated from November 1998 through 
March 2002 and increased the rating for the veteran's 
lumbosacral strain from 10 percent to 20 percent effective 
May 1, 2000.  The RO continued the 20 percent rating in its 
February 2003 rating decision, and the veteran filed his 
notice of disagreement in March 2003.  As was noted earlier, 
the Board remanded the claim in December 2005, and in a 
rating decision dated in November 2006, the VA Appeals 
Resource Center in Huntington, West Virginia, granted an 
increased rating from 20 percent to 40 percent for the 
veteran's lumbosacral strain effective June 20, 2002.  The 
case has been returned to the Board, and the issues now 
before the Board are entitlement to a rating in excess of 
20 percent for lumbosacral strain prior to June 20, 2002, and 
entitlement to a rating in excess of 40 percent for 
lumbosacral strain from June 20, 2002.  

Analysis

During the pendency of this appeal, VA amended the Rating 
Schedule with respect to the rating criteria for disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for evaluating spinal disorders under Diagnostic 
Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54345-
49 (2002).  VA again revised the criteria for evaluating 
spine disorders, effective September 26, 2003.  67 Fed. Reg. 
51455-58 (2003).  

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether the disability warrants an increased evaluation.  
VA's General Counsel has determined that the amended rating 
criteria, if favorable to the claim, may be applied only for 
periods from and after the effective date of the regulatory 
change.  The veteran does, however, get the benefit of having 
both the old and new regulations considered for the period 
after the effective date of the change.  See VAOPGCPREC 3-00.  
That guidance is consistent with the longstanding statutory 
law, to the effect that an increase in benefits cannot be 
awarded earlier than the effective date of the change in law 
pursuant to which the award is made.  See 38 U.S.C.A. 
§ 5110(g) (West 2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
as to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

For VA purposes, normal flexion of the thoracolumbar spine is 
from 0 to 90 degrees, normal extension is 
from 0 to 30 degrees, normal lateral flexion is 
from 0 to 30 degrees, and normal rotation is 
from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2006).

The Board will first address entitlement to a rating in 
excess of 20 percent for lumbosacral strain prior to June 20, 
2002.  

Prior to June 20, 2002, the RO rated the veteran's service-
connected low back disability under the former Diagnostic 
Code 5295 for lumbosacral strain.  Under the criteria in 
effect prior to September 26, 2003, a 10 percent rating was 
warranted under that code where there was characteristic pain 
on motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  
A 20 percent rating was warranted for lumbosacral strain 
where there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  Id.  Severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warranted a 
40 percent rating.  Id.  

Under the rating criteria in effect prior to September 26, 
2003, slight limitation of motion of the lumbar spine 
warranted a 10 percent rating, moderate limitation of motion 
warranted a 20 percent rating, and severe limitation of 
motion warranted a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Prior to revisions pertaining to intervertebral disc syndrome 
that became effective in September 2002, Diagnostic Code 5293 
provided that a 20 percent rating required moderate 
intervertebral disc syndrome, with recurring attacks.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
Intervertebral disc syndrome producing severe disability with 
recurring attacks and little intermittent relief warranted a 
40 percent rating, while intervertebral disc syndrome that 
resulted in pronounced disability with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warranted a 60 percent 
rating.  Id.  

As noted earlier, for the period prior to June 20, 2002, the 
RO has rated the veteran's low back disability as 20 percent 
disabling under the diagnostic code for lumbosacral strain as 
in effect prior to September 26, 2003.  The criteria for the 
next higher 40 percent rating under that code, Diagnostic 
Code 5295, for severe lumbosacral strain include listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Review of available medical records shows that in 
November 1998, X-rays of the lumbosacral spine showed normal 
vertebral alignment and preservation of the intervertebral 
disc spaces as well as normal sacroiliac joints.  In 
September 2000, the veteran complained of low back pain over 
the past month after having been kicked in the tailbone.  On 
examination, there was tenderness to palpation in the 
lumbosacral paraspinous muscles, and there was significant 
spasm.  Range of motion was limited to 45 degrees of flexion 
due to pain.  The physician prescribed Flexeril and ordered a 
physical therapy consultation.  

When he was seen for physical therapy evaluation in 
October 2000, it was noted that the veteran had claimed that 
about two months earlier a friend had jokingly kicked his 
back and since that time he had had a flare-up of his chronic 
low back pain.  He said that pain pills and muscle relaxers 
were not working for him, and he admitted taking medications 
and alcohol at the same time.  The therapist noted the 
veteran ambulated with slight antalgic gait due to pain.  
There were spasms of the lumbar paraspinal muscles and 
diffuse tenderness of the lower back.  The veteran was given 
ultrasound and trigger point treatments to the low back.  In 
addition, he was put on a TENs unit. 

When he was seen by his VA primary care physician in 
December 2000, the veteran complained of left face and 
shoulder "buzzing" since a motor vehicle with mild whiplash 
a month earlier.  On examination, there was mild tenderness 
to palpation of the low back with muscle spasm.  Vicodin was 
prescribed.  In September 2001, examination of the back 
revealed moderate tenderness in the mid-paraspinus muscles.  
In December 2001, the veteran's primary care physician noted 
that the veteran's medications included 4 to 8 Vicodin per 
day, ibuprofen, 800mg, 3 to 4 per day, and Flexeril, 10mg, 3 
times a day.  

In a late January 2002 telephone call to a VA nurse, the 
veteran stated that he had chronic pain in his back.  He said 
he was a cab driver but was afraid to drive because he had 
been on a lot of pain medication.  He requested a note to his 
cab company.  His VA primary care physician wrote a letter 
stating that the veteran was currently on medication for pain 
that prevented him from safely operating a cab.  The 
physician asked that the veteran be excused from duty from 
January 5 through January 28, stating that he could return to 
work on January 29, 2002.  Four days later, but still in late 
January 2002, when the veteran was seen by his primary care 
physician, there was no tenderness of the back; straight leg 
raising was positive at 80 degrees, bilaterally, with 
increased low back pain.  Strength was normal.  On that date, 
the physician wrote the veteran's cab company stating that 
the veteran intermittently took medication for pain that 
prevented him from safely operating a cab.  The physician 
said that the veteran's pain level was improving to the point 
that he was released to operate a cab two days per week, 
maximum, for the next 30 days.  

When the veteran next saw his VA primary care physician in 
March 2002, he reported that in February 2002 he sustained 
back injuries when he was hit by an automobile while crossing 
a street.  He reported he was hospitalized at a private 
hospital for 13 days and that his injuries included a crack 
in a lumbar vertebra.  The veteran said that he had returned 
to work part time prior to the accident but was now on 
convalescent leave.  The physician noted that the veteran was 
walking with crutches.  His back and neck demonstrated marked 
spasm and tenderness, with very limited range of motion.  The 
veteran was tremulous, and his gait was stiff-legged and 
unsteady.  The assessment was back and neck pain and spasm 
with flare due to recent accident.  The physician started the 
veteran on Klonopin, continued Flexeril, and renewed Vicodin.  
The physical therapy clinic issued the veteran a wheelchair 
and TENs unit in late March 2002.  At a physical therapy 
visit in April 2002, the veteran reported that he was using 
his wheelchair for longer distances and his crutches around 
the house.  The plan was to order a pedal exerciser that the 
veteran could use from a chair and to order small cuff 
weights.  The therapist said the veteran would also need a 4-
wheel walker for longer distances.  The assessment was lumbar 
spine injury with bilateral lower extremity paresis.  

At a VA examination in May 2002, the veteran reported that 
prior to February 2002 he had tried to go back to work as a 
cab driver part time, but this had caused so much discomfort 
that he had to go back on Vicodin and therefore could not 
continue as a cab driver.  The physician said that 
significant in the veteran's history was that in 
February 2002 he was hit by an automobile while crossing the 
street and was hospitalized for 13 days, with total loss of 
function of his lower legs, initially.  The veteran said he 
was told he had a hairline fracture in one of his lower 
vertebra.  At the May 2002 examination, the veteran was in a 
wheelchair, and the physician said that any significant 
examination at that time was impossible.  He recommended that 
a repeat examination be attempted in six to twelve months so 
that the veteran may have recovered enough from the accident 
to adequately evaluate his lumbosacral condition.  The 
diagnoses reported by the physician were:  chronic low back 
strain, but unable to evaluate at present time; and status 
post hit and run accident with damage to lower vertebra 
resulting in marked weakness and severe disability in lower 
extremities at the present time.  

When he was seen by his VA primary care physician in 
June 2002 for follow-up for back pain, the veteran asked for 
another letter to his cab company saying that he had been 
unable to work since his accident in February 2002.  The 
veteran said he expected not to be able to work until the end 
of August 2002.  On examination, the physician noted tender 
points in the tapezius and lumbar paraspinous muscles, but 
not in elbows, hips, or knees.  The veteran was in his 
wheelchair, but was able to stand and transfer without 
assistance.  He gait was stiff and antalgic, and strength was 
grossly normal.  The assessment was back injury from motor 
vehicle accident in February 2002, recovering slowly.  The 
physician wrote a letter to the veteran's cab company dated 
in June 2002.  He stated that the veteran had been unable to 
work following a motor vehicle accident in February 2002 and 
it was expected that he would remain unable to drive a cab 
until the end of August 2002.  

On review of the evidence outlined above, the Board finds 
that prior to June 20, 2002, the veteran's service-connected 
lumbosacral strain was manifested primarily by limitation of 
motion of the lumbar spine with muscle spasm and complaints 
of pain; flexion was, at worst, limited to 45 degrees.  The 
medical evidence does not show listing of the spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space or some 
of the above with abnormal mobility on forced motion, which 
are requirements for a 40 percent rating under Diagnostic 
Code 5295.  Although the veteran was noted to have a slight 
atalgic gait in October 2000, which suggests abnormal 
mobility on forced motion, this alone cannot satisfy the 
criteria for a 40 percent rating as Diagnostic Code 5295 
requires that it be accompanied by some of the other listed 
factors.  Further, the limit of flexion to 45 degrees, which 
is halfway to full flexion to 90 degrees (see 38 C.F.R. 
§ 4.71a, Plate V (2006)) does not in the Board's judgment 
meet or more nearly approximate severe versus moderate 
limitation of motion of the lumbar spine required for a 
40 percent rating under Diagnostic Code 5292.  

As to the possibility of a rating higher than 20 percent 
under Diagnostic Code 5293 as in effect prior to September 
2002, the evidence does not show severe intervertebral disc 
syndrome with little intermittent relief required for a 
40 percent rating under that diagnostic code.  Although 
straight leg raising was positive at 80 degrees, bilaterally, 
in January 2002, strength was normal at that time, and there 
were no complaints of radiating pain.  Examiners did not 
identify neurological findings such as sensory deficits, 
diminished or absent ankle jerks, or problems with heel and 
toe walking, and there was no diagnosis of radiculopathy or 
suggestion of the possibility of a diseased disc.  It is, 
therefore, the judgment of the Board that it is not 
appropriate to consider rating the veteran's service-
connected lumbosacral strain under the former Diagnostic Code 
5293 for intervertebral syndrome.  

On review of the medical evidence outlined above, the Board 
finds that prior to February 2002, the veteran's lumbosacral 
strain was manifested primarily by limitation of motion of 
the lumbar spine with paraspinal muscle tenderness with 
complaints of continuing back pain.  On the one occasion when 
flexion was measured, there was forward flexion to 45 degrees 
accompanied by significant spasm and tenderness on palpation.  
This was during a flare-up of the veteran's back symptoms 
after he reported having been kicked in the tailbone.  Even 
with application of the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, and consideration of the principles of 
DeLuca, the Board finds that that the evidence demonstrates 
no more than moderate limitation of motion or moderate 
lumbosacral strain, thereby warranting no more than a 
20 percent rating under either Diagnostic Code 5292 based on 
limitation of motion or Diagnostic Code 5295 based on 
lumbosacral strain.  

The Board has also considered the period from February 2002, 
when the veteran was struck by an automobile, to June 20, 
2002, the date the RO awarded a 40 percent rating, but finds 
no basis for the award of a rating higher than 20 percent for 
the veteran's service-connected lumbosacral strain during 
that period.  When the veteran was seen by his primary care 
physician in March 2002 and by a physical therapist in March 
and April 2002, they attributed the veteran's neck and back 
complaints and symptoms such as spasm and very limited range 
of motion to the February 2002 accident, as did the primary 
care physician in June 2002.  At that time, the veteran had 
tender points in the lumbar paraspinous muscles and his gait 
was stiff and antalgic.  The assessment was back injury from 
motor vehicle accident in February 2002, recovering slowly.  
The Board in addition notes that the physician at the 
May 2002 VA examination said the veteran's lumbosacral strain 
could not be adequately evaluated at that time.  

For the reasons discussed above, the Board can only find that 
prior to June 20, 2002, the preponderance of the evidence is 
against a rating in excess of the currently assigned 
20 percent rating for the service-connected lumbosacral 
strain.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

The Board must next address entitlement to a rating in excess 
of 40 percent for lumbosacral strain from June 20, 2002.  

In August 2002, the veteran telephoned VA requesting a 
renewal of his prescription for Vicodin and a release note 
until December 2002 saying he could not go to work.  He said 
he had no health insurance and had only about a week's supply 
of Vicodin.  The veteran was scheduled to be seen by his 
primary care physician in late August 2002, and at that time, 
the physician noted the veteran was status post the motor 
vehicle accident in February 2002.  He said the veteran could 
take a few steps now, but was very wobbly and his balance was 
poor.  Lower extremity strength was 4+/5, and there was mild 
muscle wasting diffusely in the legs.  Maximum back flexion 
was 30 degrees with spasm.  The assessment was lumbar spine 
fractures, status post motor vehicle accident, and immobility 
due to lumbar spine fractures, status post motor vehicle 
accident, needing intensive rehabilitation.  The plan was to 
refer the veteran for physical therapy and to obtain new 
lumbosacral spine X-rays.  The physician renewed Flexeril and 
Klonopin.  The plan also included writing a letter to the 
veteran's cab company saying the veteran should not work 
until after December 2002.  In September 2002, the physician 
noted that he had signed a temporary handicapped parking 
permit for the veteran but that the veteran had not come in 
for his lumbosacral spine X-rays.  

At a VA psychiatric examination in September 2002 the veteran 
gave a history of increased back pain starting in March 2001, 
which he said was due to a combination of always having had a 
bad back, taking a kick boxing class that aggravated his 
back, and severe coughing and smoking.  He said his back pain 
was further aggravated when he was a victim of a hit and run 
accident.  The psychologist noted that the veteran reported 
that he had recently gone to a movie, and the psychologist 
commented that this was in spite of the fact that the veteran 
claimed to be wheelchair bound and only able to ambulate up 
to six feet due to his back pain.  The psychologist noted 
that the veteran would still be gainfully employed if he had 
not had the automobile accident and that he had been 
gainfully employed as a taxi driver for seven years.  

At a visit to his VA primary care physician in December 2002, 
the veteran reported that Vicodin, which he took for back and 
neck pain, was not controlling the pain.  It was also noted 
that the veteran continued to smoke pot.  He reported that he 
was able to walk 60 feet with a walker and that his back was 
gradually getting stronger.  He said he needed a renewal of 
colonazepam, which worked well for his insomnia and back 
pain.  The physician noted that the veteran came to the 
appointment in his wheelchair.  On examination of the back, 
maximum flexion was to 45 degrees, and there was diffuse 
muscular tenderness.  The assessment was paraparesis from 
spinal fracture from motor vehicle accident and chronic low 
back pain.  The plan was to change the veteran from Vicodin 
to Percocet, renew clonazepam, and continue other 
medications.  In a December 2002 letter to the veteran's cab 
company, the physician said that following a motor vehicle 
accident in February 2002, the veteran had been unable to 
work.  He said it was expected that the veteran would remain 
unable to drive a cab until at least the end of March 2003.  

At a VA physical therapy visit in March 2003, the veteran was 
ambulatory with a four-wheel walker, but became tired quickly 
and had a lot of shaking in all four extremities even while 
sitting.  The plan was to order equipment to start the 
veteran on basic exercises. The assessment was chronic low 
back pain and bilateral lower extremity weakness due to motor 
vehicle accident.  

At a March 2003 follow-up with his VA primary care physician 
for medication renewals, the veteran reported that he was 
using a walker sometimes, but not regularly and not more than 
a few blocks a day.  The physician noted the veteran was in a 
wheelchair.  On examination of the back, there was marked 
lumbar tenderness and spasm, with maximum flexion to 
75 degrees.  The veteran could stand on each leg, but was 
slightly weak in both legs.  The assessment was chronic low 
back pain and lower extremity weakness due to chronic low 
back pain.  The physician continued the veteran's 
medications.  

VA medical records dated in August 2003 show the veteran's 
urine drug screen was positive for amphetamines and cannabis, 
as well as opiates, which was in violation of his VA pain 
management agreement.  In a telephone conversation, the 
veteran explained to his primary care physician that he had 
been using some over-the-counter cold medication when the 
urine sample was taken.  He admitted to regular use of 
marijuana, but said he thought that it was okay to do that in 
addition to taking his prescribed narcotics.  The physician 
offered alternative medications for pain management and 
started the veteran on tramadol.  The physician said he would 
get an X-ray and MRI of the veteran's low back because it had 
been 18 months since the last imaging studies and those were 
not available.  The veteran requested a letter to help 
prevent foreclosure of his house.  The physician prepared a 
letter dated in September 2003 in which he stated that the 
veteran suffered fractures to his lumbar spine in 
February 2002 when he was struck by a car as a pedestrian.  
The physician said that since then the veteran had been 
unable to work due to continuing back pain and leg weakness 
and that the veteran must use a wheelchair or walker to 
ambulate.  

VA X-rays of the lumbar spine taken in September 2003 showed 
mild rotary scoliosis of the lumbar spine.  There was no 
fracture or spondylolisthesis.  Intervertebral disc spaces 
were well maintained.  

When he saw his VA primary care physician in October 2003, 
the veteran said he was not getting adequate pain relief on 
tramadol.  He said his worst pain was in his neck and low 
back and that the pain radiated from the back into the left 
knee and was accompanied by spasms.  He said he could stand 
for a few minutes, but then the back pain became 
excruciating.  He rated the pain as a minimum 7 or 8 on a 
scale of 10 and said it was usually at 9 or 10.  The 
physician noted the veteran was in a wheelchair.  On 
examination, the veteran could stand without assistance, but 
not for long.  Back flexion was limited to 30 degrees, and 
there was extensive back spasm.  The legs had 5-/5 strength, 
and there was some wasting of the quadriceps.  The assessment 
was chronic low back pain status post fracture from motor 
vehicle accident two years ago, with spasm and some leg 
weakness.  The physician noted that this had been, but no 
longer was, managed by an insurance provider.  

By the time of his visit to his VA primary care physician in 
December 2003, he had been restarted on Percocet (oxycodone) 
and reported much better pain control.  He said he was using 
a stationary bike daily and was walking half a block with a 
walker three times a week.  The physician noted the veteran 
had been hit by a car as a pedestrian about two years earlier 
and had been in a wheelchair since then.  On examination, 
there was minimal back tenderness, and the veteran could flex 
to 90 degrees.  Strength was 4/5 on dorsiflexion of the left 
foot and was normal elsewhere.  Deep tendon reflexes were 3+ 
in the left knee and 1+ in the right knee.  The assessment 
was low back pain and left leg spastic weakness status post 
motor vehicle accident two years ago with back injury.  

In March 2004, when he was seen by his VA primary care 
physician because of complaints of a cough and chest pain, 
the veteran reported that he could now stand for a few 
minutes at a time, was using a stationary bike and a Swiss 
ball at home, and was getting stronger slowly.  He said he 
was not seeing any health care providers outside of VA.  On 
examination, the veteran could stand without assistance.  Leg 
strength was 4+/5, bilaterally.  The assessment included 
chronic low back pain and leg weakness status post motor 
vehicle accident in February 2002.  In a letter dated in 
April 2004, the physician said that the veteran was his 
patient and that he suffered fractures of his lumbar spine in 
February 2002 when struck by a car as a pedestrian.  The 
physician said that since then the veteran had been unable to 
work due to continuing back pain and leg weakness and that 
the veteran must use a wheelchair or walker to ambulate.  

The veteran was evaluated for a powered wheelchair at a VA 
Physical Medicine and Rehabilitation Service clinic in 
June 2004.  It was noted that he had been in an 
automobile/pedestrian accident with reported loss of 
consciousness and spine fracture.  The veteran reported that 
he used a wheelchair for most of his mobility and had a 
front-wheeled walker and crutches for use at home and for 
distances when out.  He said his pain ranged from 4 to 9 on a 
scale of 10 was currently 6/10.  On examination, there was 
inconsistent range of motion with full active range of motion 
of the neck and all extremities noted while the veteran 
propelled the wheelchair, transferred, and pulled on the 
examination gown.  Deep tendon reflexes were 2+ and 
symmetric, bilaterally.  The examiner observed there was very 
inconsistent movement of the bilateral lower extremities on 
examination as compared with general movement.  In an 
addendum report, the attending physician stated that he had 
seen and evaluated the veteran.  He said that the veteran 
complained of neck and low back pain, but that his 
examination was complicated by significant pain behaviors 
(Waddel's 3/5).  The physician said the veteran did not have 
evidence of a cervical or lumbosacral radiculopathy and that 
his gait pattern was not consistent with a paretic gait 
pattern.  The physician said the veteran was able to ambulate 
and was encouraged to do so.  He said it was explained to the 
veteran that using a wheelchair instead of ambulating could 
lead to deconditioning and there appeared to be no indication 
for motorized mobility, such as a scooter or motorized 
wheelchair.  

The veteran underwent A VA Magnetic Resonance Imaging (MRI) 
study of the lumbar spine in July 2004.  The L3-L4 level 
showed degenerative facet disease without gross compromise of 
the canal or foramina, and the L4-L5 level showed facet 
disease without gross canal compromise or compromise of the 
foramina.  There was degenerative change at L5-S1, which the 
radiologist said caused moderate bilateral foraminal 
compromise, left greater than right.  He said this could be 
mildly impinging on the exiting left L5 nerve root.  

When he saw his VA primary care physician later in July 2004, 
the veteran said that he had good days and bad days regarding 
his chronic back pain.  He said there were times when he had 
trouble sleeping due to the pain.  The physician noted that 
she reviewed the MRI of July 2004 with the veteran.  When the 
veteran returned in January 2005, he reported the Percocet 
was working fairly well for his pain and that he had good 
days and bad days.  The assessment was chronic pain, doing 
well with Percocet, cyclobenzaprine, and ibuprofen.  In 
April 2005, the veteran's urine was positive for 
cannabinoids, and due to violation of his pain agreement, no 
further opiates were ordered at that time.  At a VA annual 
physical examination in September 2005, the veteran reported 
that he continued to have pain and was taking ibuprofen and 
cyclobenzaprine as directed.  He asked for a power wheelchair 
stating that because he lived in a hilly area, he was unable 
to push himself up the hills and had flipped his current 
wheelchair twice while trying to go to the store.  
Examination of the extremities and musculoskeletal system 
revealed no clubbing, cyanosis, or pedal edema, bilaterally.  
The veteran moved all extremities equally well.  Deep tendon 
reflexes were 2+ in the lower extremities; dorsalis pedis 
pulses and posterior tibialis pulses were 1-2+ on the right 
and 1+ on the left.  The physician did not report findings 
concerning the low back.  

At a VA orthopedic examination in August 2006, the physician 
noted the veteran's history of back pain during service and 
thereafter followed by the motor vehicle accident in 2002.  
The veteran reported he was hospitalized for 10-13 days and 
had no function in his legs as a result of the accident.  He 
said that the function returned, but he had been left with 
lower extremity weakness.  The veteran's chief complaint at 
the examination was persistent low back pain and stiffness in 
range of motion.  He said the pain at times radiated down the 
back of the legs, through the hamstring areas, and to the 
knees.  He reported some weakness in his legs and vertigo 
with a sense of loss of balance on a chronic basis.  He said 
he used a wheelchair primarily because of the vertigo and 
because of the sense of weakness in his legs.  The veteran 
reported he was able to walk around the house using a cane 
but that most of the time he was in the wheelchair.  He 
denied incapacitating episodes resulting in physician-
prescribed bed rest because of back pain in the past 12 
months, but did report increased pain with any bending, 
lifting, or carrying.  

The physician reported that the veteran showed limited range 
of motion and quite a bit of fatigability and weakness during 
the examination.  Range of motion of the lumbar spine was:  
flexion to 40 degrees, extension to 20 degrees, lateral 
bending to 10 degrees, bilaterally, and lateral bending to 
10 degrees, bilaterally.  There was pain with palpation of 
the lumbar spine area, with palpable paralumbar muscle spasm, 
right greater than left.  There was increased pain with 
repetitive flexion and extension of the lumbar spine, and 
there was mild to moderate incoordination in the motion.  
Lower extremity reflexes were intact.  There was buttock and 
hamstring pain with straight leg raising to 45 degrees on the 
right.  There was straight leg raising to 90 degrees on the 
left with no sciatica or lower extremity symptoms.  There was 
mild weakness, 4/5, in the quadriceps and hamstring groups, 
bilaterally.  There was no atrophy.  

The physician said there was visible pain behavior on gentle 
manipulation and range of motion testing and that he would 
assign an additional 10-degree range of motion loss in lumbar 
spine extension and flexion regarding increased pain with 
activities, fatigability, and incoordination.  He said he did 
not assign any additional range of motion loss for flare-ups.  
The physician said that without resorting to speculation he 
could not differentiate between the signs and symptoms or 
physical complaints of the veteran's service-connected 
lumbosacral spine condition and those caused by the 2002 
motor vehicle accident.  

In embarking upon its analysis regarding the issue of 
entitlement to a rating in excess of 40 percent for 
lumbosacral strain from June 20, 2002, the Board realizes 
that it is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non-service-connected disability in the absence of 
medical evidence that does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, the physician who 
conducted the August 2006 VA examination said that at that 
examination, he could not differentiate between signs and 
symptoms of the veteran's service-connected spine condition 
and those caused by the 2002 motor vehicle accident.  Review 
of the record as a whole shows, however, that in virtually 
all of the VA medical records concerning the veteran's low 
back from June 20, 2002, onward, his primary care physicians 
and physical therapists attribute the veteran's low back and 
lower extremity disabilities to February 2002 motor vehicle 
accident injuries, for which service connection is not in 
effect.  In particular, other than showing a slight atalgic 
gait in October 2000, there was, prior to the February 2002 
automobile accident, no complaint or finding of problems with 
walking or gait, no showing of lower extremity weakness or 
paresis, and no muscle wasting.  The Board therefore finds no 
basis for including those symptoms and findings in its rating 
assessment.  

Considering the remainder of the evidence, the Board finds 
that from June 20, 2002, the veteran's service-connected low 
back disability has been manifested primarily limitation of 
motion of the lumbar spine with paraspinal muscle tenderness 
and spasm with complaints of continuing back pain exacerbated 
by bending reaching, and lifting; flexion has, at worst, been 
limited to 30 degrees, and extension has, at worst, been 
limited to 10 degrees.  

The current 40 percent rating assigned from June 20, 2002, is 
the highest possible rating under Diagnostic Code 5292 based 
on limitation of motion and is also the highest possible 
rating under Diagnostic Code 5295 for lumbosacral strain.  

The Board will therefore consider whether a higher evaluation 
may be assigned for the veteran's service-connected 
lumbosacral strain by rating it as analogous to 
intervertebral disc syndrome under Diagnostic Code 5293 as in 
effect prior to September 23, 2002.  At that time, Diagnostic 
Code 5293 provided for a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The Board acknowledges that the July 2004 VA MRI study showed 
degenerative changes at L5-S1, which the radiologist said 
could be mildly impinging on the exiting left L5 nerve root, 
but, in the Board's judgment, the medical evidence does not 
show this resulted in disability analogous to pronounced 
impairment from intervertebral disc syndrome.  The medical 
record shows that although the veteran complained of 
radiating pain in October 2003 and August 2006, no examiner 
found sciatic neuropathy.  Further, the physician who 
evaluated the veteran in June 2004 stated specifically that 
the veteran did not have evidence of lumbosacral 
radiculopathy.  It is, therefore, the judgment of that Board 
that for the period of June 20, 2002, onward, is its not 
appropriate to consider rating the veteran's service-
connected lumbosacral strain under the former Diagnostic Code 
5293 for intervertebral disc syndrome as it was in effect 
prior to September 23, 2002.  Further, in view of the absence 
of evidence of incapacitating episodes (defined as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician) rating the veteran's service-
connected lumbosacral strain as analogous to intervertebral 
disc syndrome based on incapacitating episodes under revised 
rating criteria would not be appropriate.  

In this regard, under an amendment to the Rating Schedule 
effective September 23, 2002, the rating formula for 
evaluating intervertebral disc syndrome was changed.  Under 
Diagnostic Code 5293, as amended, intervertebral disc 
syndrome (preoperatively or postoperatively) is rated either 
on the total duration of incapacitating episodes over the 
past twelve months, or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  The revised criteria provide that a 20 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
per year.  A 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
Finally, a maximum 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a 
total duration of at least six weeks but less than twelve 
weeks per year.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).  

For purposes of evaluations under revised Diagnostic Code 
5293 (now 5243), an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly or nearly so.  See 67 
Fed. Reg. 54,345, 54,349 and Note (1) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 and Note (1) (2003)).  

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  These revisions consist of a 
new rating formula termed General Rating Formula for Diseases 
and Injuries of the Spine (General Rating Formula) and 
encompass such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  The new 
diagnostic code numbers are Diagnostic Codes 5235-5243 and 
include Diagnostic Code 5237 for lumbosacral or cervical 
strain, Diagnostic Code 5239 for spondylolistheis or 
segmental instability, Diagnostic Code 5242 for degenerative 
arthritis, and Diagnostic Code 5243 for intervertebral disc 
syndrome.  As noted, effective September 26, 2003, the 
diagnostic code number for intervertebral disc syndrome is 
Diagnostic Code 5243, and it is to be rated either under the 
General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes effective September 26, 2003, is the 
same as the criteria for incapacitating episodes under the 
prior Diagnostic Code 5293 in effect as of September 23, 
2002.  

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 10 percent 
evaluation is warranted for:  forward flexion of the 
thoracolumbar spine that is greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for:  forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine, and a 
100 percent rating may be assigned for unfavorable ankylosis 
of the entire spine.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  

For the period from June 20, 2002, the Board has considered 
whether General Rating Formula for Disease and Injuries of 
the Spine might provide a basis for a rating in excess of 
40 percent as of its effective date on September 26, 2003.  
Under that formula, as applicable here, forward flexion of 
the thoracolumbar spine limited to 30 degree or less or 
favorable ankylosis of the entire thoracolumbar spine is 
required for a 40 percent rating.  The next higher 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  The evidence does not show, nor does 
the veteran contend, that his service-connected low back 
disability involves ankylosis of any part of of the 
thoracolumbar spine.  Further, even with application of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and 
consideration of DeLuca regarding the effects of pain and 
repetitive use, there is no suggestion that the level of 
disability equates to, or approximates, unfavorable ankylosis 
of the entire thoracolumbar spine required for an increased 
rating under rating criteria that became effective on 
September 26, 2003.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim, and 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2005); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The Board therefore concludes that 
the criteria for a rating in excess of 40 percent from 
June 20, 2002, have not been met, and the claim must be 
denied.  

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in 
which there is an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization 
attributable to the service-connected disability, as to 
render impractical the application of the regular schedular 
rating standards.  Here the current ratings assigned for the 
veteran's lumbosacral strain for the periods before and from 
June 20, 2002, take into account significant functional 
impairment.  The rating criteria adequately compensate the 
degree of disability shown attributable to the service-
connected disability.  The Board recognizes that the veteran 
missed work as a cab driver during January 2002 because of 
side effects of pain medications prescribed for his back 
symptoms, but he had returned to work at least part time as 
of the time of his motor vehicle accident in February 2002.  
After that time, the veteran's VA physician wrote many 
letters stating the veteran was unable to continue his work 
as a cab driver, but in every instance the physician 
attributed the inability to work to the effects of the 
February 2002 motor vehicle accident injuries.  This is 
certainly marked interference with employment, but it cannot 
be said to be due to the veteran's service-connected 
lumbosacral strain.  Further, the record does not show, nor 
does the veteran contend, that he has been hospitalized for 
treatment of his service-connected lumbosacral strain.  
Accordingly, a referral for consideration of an 
extraschedular rating is not warranted. Id. 


ORDER

A rating in excess of 20 percent for lumbosacral strain prior 
to June 20, 2002, is denied.  

A rating in excess of 40 percent for lumbosacral strain from 
June 20, 2002, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


